OPINION OF THE COURT
GIBBONS, Circuit Judge:
On April 9, 1983 we granted the petition of the Director, Office of Workers’ Compensation Programs, Department of Labor, for panel rehearing of our decision of October 22, 1982 granting the petition of Charles J. Halón, Jr., Executor of the Estate of Bertha Kubilus, for review of the denial of Mrs. Kubilus’ claim for benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901-45 (1976 & Supp. V 1981). The case was set down for argument on May 16, 1983. We reinstate our October 22, 1982 judgment, 713 F.2d 30.
Mrs. Kubilus, who died while her claim was pending, was the widow of a coal miner. She filed a claim for survivors benefits on August 28, 1974. The claim was originally denied. The Black Lung Benefits Reform Act of 1977, Pub.L. 95-239, 92 Stat. 95, greatly liberalized the criteria for black lung benefits. Section 15 of that Act added a provision, now found at 30 U.S.C. § 945 (Supp. V 1981), for review of pending and previously denied claims. The 1977 Act also transferred most adjudicatory functions from the Department of Health, Education and Welfare to the Department of Labor. The section requiring review of pending or previously denied claims provides that the Secretary of Health, Education and Welfare (now the Secretary of Health and Human Services) shall on request review previously denied claims on the original record under the liberalized standard of the 1977 Act. If approved, such claims are certified to the Secretary of Labor for payment. 30 U.S.C. § 945(a)(2)(A). Any claim not so approved is referred to the Secretary of Labor for determination. 30 U.S.C. § 945(a)(2)(B). The Labor Department must take into account the evidence in the file. If that is insufficient for approval of the claim under the Black Lung Benefits Reform Act of 1977 the Secretary must provide an opportunity for the claimant to present additional evidence.
At the time of the passage of the Black Lung Benefits Reform Act of 1977 the Secretary of Health, Education and Welfare *23was adjudicating claims under regulations found at Part 410 of Title 20, Code of Federal Regulations. Mindful of the fact that under 30 U.S.C. § 945 some pending and previously denied claims would be processed by HEW while others would be processed by Labor, Congress in section 2(c) of the 1977 Act provided that “total disability” has the meaning given to it by regulations of either Secretary. 30 U.S.C. § 902(f)(1). Section 2(c), however, dealt specifically with cases reviewed pursuant to 30 U.S.C. § 945 as follows:
Criteria applied by the Secretary of Labor in cases of—
(A) any claim which is subject to review by the Secretary of Health and Human Services or subject to a determination by the Secretary of Labor, under section 945(a) of this title;
(B) any claim which is subject to review by the Secretary of Labor under section 945(b) of this title; and
(C) any claim filed on or before the effective date of regulations promulgated under this subsection by the Secretary of Labor;
shall not be more restrictive than the criteria applicable to a claim filed on June 30, 1973, whether or not the final disposition of any such claim occurs after the date of such promulgation of regulations by the Secretary of Labor.
30 U.S.C. § 902(f)(2).
Under the statute, if the late Mr. Kubilus was permanently disabled by pneumoconiosis prior to his death, and the pneumoconiosis arose out of coal mine employment his widow was entitled to survivors benefits under the Act. 30 U.S.C. §§ 921(a), 902(b). The Secretary of Health, Education and Welfare adopted interim adjudicatory rules for the determination of the cause of such permanent disability. The regulation relevant to this case provides:
(b) Interim Presumption. With respect to ... a survivor of a miner who dies before January 1, 1974, when such survivor timely files a claim for benefits, such miner will be presumed ... to have been totally disabled due to pneumoconiosis at the time of his death, or his death will be presumed to be due to pneumoconiosis, as the case may be, if:
(1) One of the following medical requirements is met:
(1) A chest roentgenogram (X-ray), biopsy, or autopsy establishes the existence of pneumoconiosis (see § 410.428);
(2) The impairment established in accordance with paragraph (b)(1) of this section arose out of coal mine employment (see §§ 424.416 and 410.456).
20 C.F.R. § 410.490(b) (1978). The section 410.490(b) presumption is rebuttable, but permits a surviving widow to make out a prima facie case of permanent disability due to pneumoconiosis by producing an X-ray or autopsy finding of pneumoconiosis and evidence that the disease arose out of coal mine employment.
In addition, there is a statutory presumption with regard to the required showing that death or disability arose out of coal mine employment. A survivor who establishes that the miner, had ten years of coal mine employment is entitled under 30 U.S.C. § 921(c)(1) (1976 & Supp. V 1981) to the rebuttable presumption that his pneumoconiosis arose out of such employment. Thus, combining the two presumptions, proof of ten years employment coupled with X-ray or autopsy evidence of pneumoconiosis establishes a prima facie case.
Mrs. Kubilus provided X-ray and autopsy evidence which could support a finding that the decedent had pneumoconiosis. She also attempted to prove ten years of coal mine employment, in order to take advantage of the presumption in 30 U.S.C. § 921(c)(1). The administrative law judge concluded that she had established no more than eight years of coal mine employment. The administrative law judge then considered whether she had, independent of any presumptions, established (1) that her husband was a coal miner, (2) that he had contracted pneumoconiosis out of that employment, and (3) that he was totally disabled as a result thereof. See 20 C.F.R. §§ 410.410, 410.416 (1978). The administrative law *24judge concluded that there was no significant medical evidence of disability from pneumoconiosis and that the cause of death was cancer. On appeal the Benefits Review Board held that this decision was supported by substantial evidence. Judge Miller dissented on the ground that by virtue of 30 U.S.C. § 902(f)(2), Mrs. Kubilus was entitled to the presumption of the cause of the permanent disability in 20 C.F.R. § 410.-490(b). He would have held, as well, that there was undisputed record evidence that the pneumoconiosis arose out of coal mine employment, since no other source of the disease was suggested.
The petition for review to this court raises three claims. One claim is that the administrative law judge’s decision that Mrs. Kubilus failed to establish ten years of coal mine employment is not supported by substantial evidence. In our previous decision we rejected that contention, and we reiterate that rejection. Petitioner concedes that on remand he must show that the disease arose out of Mr. Kubilus’ coal mine employment. Another claim is that the question of length of coal mine employment should have been adjudicated under the more favorable rules for validation of employment embodied in the permanent regulations of the Department of Labor. 20 C.F.R. § 718 (1982). The respondent concedes that the criteria for validation of employment in Part 718 are more favorable to claimants such as Mrs. Kubilus and that a remand for a new adjudication by the administrative law judge is required.
The third claim is that Mrs. Kubilus was, as Judge Miller said, entitled to the benefit of the presumption in 20 C.F.R. § 410.-490(b). Because that purely legal issue was quite likely to be presented on remand, we addressed it, holding that 30 U.S.C. § 902(f)(2) mandated the application of the presumption. The petition for rehearing is addressed to that holding.
The Office of Workers’ Compensation Programs and the amici urge that 20 C.F.R. § 410.490(b) (1982) is inapplicable to claims adjudicated by the Secretary of Labor pursuant to 30 U.S.C. § 945. They contend that the governing regulation is 20 C.F.R. § 727.203 (1982), which provides for a presumption of cause of disability upon proof of an X-ray or autopsy showing pneumoconiosis only in cases where at least ten years of coal mine employment is shown. They urge that 30 U.S.C. § 902(f)(2) should be understood as if it read:
Medical criteria applied by the Secretary of Labor in case of [adjudications pursuant to 30 U.S.C. § 945] shall not be more restrictive than the medical criteria applicable to a claim filed on June 30, 1973
Respondent’s Brief on Petition for Review at 32. This reading obviously would permit the application of 20 C.F.R. § 727.203, and thereby deny claimants who establish less than ten years of coal mine employment the benefit of the rebuttable presumption of cause of disability. The plain language of the statute does not suggest that Congress intended any such modification of the generic term “criteria.” The legislative history is, at best, equivocal. References in debate to medical criteria are not dispositive, since medical criteria are included. The occasional specific mention of medical criteria does not support an inference that non-medical criteria were to be excluded. Other remarks in the debate suggest that the criteria referred to include adjudicatory standards as well as medical standards. See, e.g., Remarks of Congressman Perkins, 95 Cong.Rec. 3431 (Feb. 15,1978); Remarks of Congressman Simon, id.; reprinted in Legislative History of the Black Lung Benefits Reform Act and Black Lung Benefits Revenue Act of 1977, at 928-29, 930 (1979).
The only other argument of substance advanced by the Department of Labor and the amici for such a reading is that application of the presumption in 20 C.F.R. § 410.-490(b) will be costly. Patently, however, the entire reopening mechanism in 30 U.S.C. § 945 is costly. Moreover, the entire 1977 Act liberalizes the standards for availability of benefits. It would be strange, indeed, considering the overall thrust of the 1977 Act, to identify in 30 U.S.C. § 902(f)(2) a Congressional intention to be more fiscal*25ly prudent than elsewhere in the same statute.
Moreover, the reading which the Secretary of Labor would have us give to section 902(f)(2) would produce the anomalous result that in cases adjudicated by Health and Human Services the 20 C.F.R. § 410.490(b) presumption would apply, whereas in cases transferred to the Secretary of Labor it would not. Reading section 902(f)(2) and section 945 together, it seems extremely unlikely that Congress intended such a result. The plain language of both provisions suggests that in cases adjudicated pursuant to section 945 the rules of adjudication will be at least as favorable in the Labor Department as in the Department of Health and Human Services.
We therefore reinstate our prior judgment granting the petition for review and remanding to the Benefits Review Board for further proceedings consistent with this opinion.